J-A04002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 C.C.L.                                  :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 G.S.L.                                  :   No. 2733 EDA 2018

              Appeal from the Order Entered August 21, 2018
    In the Court of Common Pleas of Philadelphia County Family Court at
                         No(s): No. 0C1213057


BEFORE: LAZARUS, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY LAZARUS, J.:                         FILED MARCH 22, 2019

      C.C.L. (Mother) appeals from the order, entered in the Court of Common

Pleas of Philadelphia County, granting Mother and G.S.L. (Father) shared legal

custody and shared physical custody of P.R.L. (Child) (DOB-1/5/12). After

our review, we affirm based on the September 25, 2018 opinion authored by

the Honorable Ourania Papademetriou, which incorporated the court’s earlier

memorandum of August 21, 2018.

      C.C.L. and G.S.L. were married in 2010, and they divorced in 2016. In

October 2015, the parties executed a post-nuptial agreement, which was

incorporated into the divorce decree. That agreement provided for shared

legal and equally shared physical custody of Child. Thereafter, on November




*Retired Senior Judge assigned to the Superior Court.
J-A04002-19



23, 2016, the parties entered into a detailed temporary custody order.1

Subsequently, Mother and Father each filed custody complaints. The court

held a two-day custody hearing on August 8-9, 2018 and issued findings of

fact and conclusions of law related to the custody factors set forth in 23

Pa.C.S.A. § 5328(a). See Memorandum, 8/21/18. On August 21, 2018, the

court entered a final custody order, providing, inter alia, that the parties

continue equally shared physical custody and shared legal custody of Child.

Mother appealed.        Both Mother and the trial court have complied with

Pa.R.A.P. 1925. Mother raises six issues for our review:


          1. Did the trial court err in failing to create a full and complete
             record in order to fully address Child’s best interests?

          2. Did the trial court err in failing to address and give
             appropriate weight to the testimony of Father and Father’s
             girlfriend [L.K.]2 evidencing contempt and disrespect for
             Mother?

          3. Did the trial court err in failing to address and give
             appropriate weight to the testimony and evidence presented
             of Father’s inability and refusal to co-parent with Mother?

          4. Did the trial court err by failing to consider Child’s emotional
             wellbeing?

          5. Did the trial court err in failing to consider the impact of the
             new custody schedule on Child’s relationship with her only
             sibling?
____________________________________________


1That order, filed on November 29, 2016, provided for shared legal custody
and a schedule of equally shared physical custody for the two weeks beginning
November 28, 2016.

2 Subsequent to the hearing in this case, Father and L.K. ended their
relationship. See Appellee’s Brief, at 7 n.1.

                                           -2-
J-A04002-19


          6. Did the trial court err in failing to place restrictions on
             Father’s travel?

Appellant’s Brief, at 16-17.

       The primary concern in any custody case is the best interests of the

child. “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s physical,

intellectual, moral, and spiritual wellbeing.” Saintz v. Rinker, 902 A.2d 509,

512 (Pa. Super. 2006), citing Arnold v. Arnold, 847 A.2d 674, 677 (Pa.

Super. 2004). Child custody actions are governed by the Child Custody Act

(“Act”), 23 Pa.C.S.A. §§ 5321–5340. Trial courts are required to consider

“[a]ll of the factors listed in section 5328(a) . . . when entering a custody

order.” J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis in

original).3

____________________________________________


3  (a) Factors.--In ordering any form of custody, the court shall determine
the best interest of the child by considering all relevant factors, giving
weighted consideration to those factors which affect the safety of the child,
including the following:

       (1) Which party is more likely to encourage and permit frequent
       and continuing contact between the child and another party.

       (2) The present and past abuse committed by a party or member
       of the party’s household, whether there is a continued risk of harm
       to the child or an abused party and which party can better provide
       adequate physical safeguards and supervision of the child.

       (2.1) The information set forth in section 5329.1(a) (relating to
       consideration of child abuse and involvement with protective
       services).



                                           -3-
J-A04002-19




____________________________________________


       (3) The parental duties performed by each party on behalf of the
       child.

       (4) The need for stability and continuity in the child’s education,
       family life and community life.

       (5) The availability of extended family.

       (6) The child’s sibling relationships.

       (7) The well-reasoned preference of the child, based on the child’s
       maturity and judgment.

       (8) The attempts of a parent to turn the child against the other
       parent, except in cases of domestic violence where reasonable
       safety measures are necessary to protect the child from harm.

       (9) Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child adequate for
       the child’s emotional needs.

       (10) Which party is more likely to attend to the daily physical,
       emotional, developmental, educational and special needs of the
       child.

       (11) The proximity of the residences of the parties.

       (12) Each party’s availability to care for the child or ability to make
       appropriate child-care arrangements.

       (13) The level of conflict between the parties and the willingness
       and ability of the parties to cooperate with one another. A party’s
       effort to protect a child from abuse by another party is not
       evidence of unwillingness or inability to cooperate with that party.

       (14) The history of drug or alcohol abuse of a party or member of
       a party's household.

       (15) The mental and physical condition of a party or member of a
       party’s household.

       (16) Any other relevant factor.


23 Pa.C.S.A. § 5328(a).

                                           -4-
J-A04002-19



      Our scope and standard of review of child custody orders are well

settled:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      First, we note that in four of her claims, issues 2, 3, 4 and 5, Mother is

essentially asking this Court to reweigh the evidence. These arguments

challenge the trial court’s credibility determinations, and would require this

Court to reassess and reweigh the evidence in Mother’s favor. It is well

established that we cannot disturb the trial court’s credibility determinations

or reweigh the evidence. See E.D. v. M.P., 33 A.3d 73, 76 (Pa. Super. 2011)

(stating, “with regard to issues of credibility and weight of the evidence, this

Court must defer to the trial judge who presided over the proceedings and

thus viewed the witnesses first hand”); see also Robinson v. Robinson, 645

A.2d 836, 838 (Pa. 1994) (stating that on issues of credibility and weight of

evidence with regard to custody orders, “appellate courts must defer to the

findings of the trial judge who has had the opportunity to observe the


                                      -5-
J-A04002-19



proceedings and the demeanor of the witnesses.”). A review of the record

reveals that the trial court’s findings of fact and conclusions of law are

thoroughly supported by the ample evidence and testimony of record. See

C.R.F., 45 A.3d at 443 (stating this Court cannot reweigh evidence supporting

trial court’s determinations as long as there is evidence to support

conclusions).

      Mother argues that she was “restricted” in presenting her case because

the court placed time constraints on the parties and spent the larger portion

of her brief on that issue.    However, the court allowed two days for the

hearing, both parties presented multiple witnesses, and Mother presented 60

exhibits.   Moreover, at the hearing, Mother did not seek additional time.

Further, contrary to her current position, at the time of the hearing Mother

agreed that it was not necessary for Child to be interviewed by the court. We

disagree with Mother’s characterizations; the court neither restricted the

parties nor failed to create a complete record. The trial court recognized the

conflict between the parties and took notice of the fact that their post-nuptial

agreement indicated that they both understood they needed to work together

for Child’s best interest.

      In her final issue, Mother objects to the fact that the trial court did not

restrict Father’s travel. Again, Mother is simply not satisfied with the decision

the trial court made. The court specifically determined that it did not consider

Father a flight risk, given his extensive ties to Philadelphia and that both

Mother and Father testified that they believed travel to be beneficial to Child.

                                      -6-
J-A04002-19



Further, the trial court comprehensively addressed the issue of travel in her

Rule 1925(a) opinion, at pages 12-13, and we find no abuse of discretion.

      After our review, we conclude the record fully supports the court’s

determination. Therefore, we conclude that the trial court did not abuse its

discretion and we defer to its custody decision. C.R.F., supra. We affirm the

custody order on the basis of the trial court’s opinion, and we direct the parties

to attach copies of the court’s opinion and memorandum in the event of further

proceedings.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/19




                                      -7-
                                                Received 10/10/2018 3:28:13 Preaupetirit Cilart/EattCr1:EMPIM


                                                      Filed 10/10/2018 3:28:13 PM Superior   Court2%s4raigicj


                          IN THE COURT OF COMMON PLEAS
                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                               FAMILY COURT DIVISION

                                                                                                  ca
                                                                                                  ca

                                                      :       Docket No. 0C1213057
C.C.L.,
Plaintiff/Appellant



v.
                                                              Superior Court of Pennsylvania

G.L.,                                                                        EDA 2018
                                                          :   Docket No.
Defendant/Appellee


OPINION by Papademetriou, J.
September2S2018
                                                             21, 2018, in this custody matter
          This is an appeal from the order entered on August
                                                 who was born on January 5, 2012. The
 regarding the parties' daughter, P.L., (Child")
                                                 on August 8 and 9, 2018. On August 21,
 court conducted a two-day evidentiary hearing
                                            all claims. The court considered the testimony
 2018, the court issued an order resolving
                                                 and other witnesses. The court evaluated
 of Appellant ("`Mother"), Appellee ("Father"),
                                                 reviewed and considered the documents
 the credibility and demeanor of all witnesses,
                                                                                          §
                                                evaluated all the factors in 23 Pa.C.S.
 admitted into evidence by each party, and
                                                                                    Mother
                                       legal custody and shared physical custody.
  5328(a). The court awarded shared
                                          statement of errors complained of on appeal
                                                                                        on
  filed a notice of appeal and a concise
                                                                                2018 should
                                         stated herein, the order of August 21,
  September 19, 2018. For the reasons

     be affirmed,




                                                  1
      A. Custody Factors.
                                                                                the
                                      Opinion, filed August 21, 2018, in making
     As explained in its Memorandum
                                                                     considered the
                                  shared physical custody, the court
award of shared legal custody and
                                   § 5328(a), giving weighted
                                                                  consideration to those which
factors  set forth at  23 Pa.C.S.
                                                                               as follows:
                                        clarity, the factors were considered
 affect Child's safety. Reordered for
                                                                                   of the parties
                                      the parties and the willingness and ability
 (13) The level of conflict between                                                      another
                with  one another.  A  party's effort to protect a child from abuse by
 to cooperate
                                           or inability to cooperate with that party.
 party is not evidence of unwillingness
                                        is          high level of conflict between the parties.
        The Court determines that there
                                                a

                                                                              often express
                                         engage in email exchanges which
 They do not communicate well and
                                          at various times has instructed
                                                                             Mother to only
 disrespect for  one  another.   Father
                                                                              Mother not to
                                     his legal counsel and has instructed
 communicate with him through
                                                                                  with whom
                                          [LK.), to whom he is pre -engaged and
 communicate at all with his girlfriend,
                                                                       the timeliness of the
     shares a  residence.  There   have been frequent conflicts over
 he
                                                                      over the whereabouts
                                   There have been frequent conflicts
 provision of travel information.
                                                                                 over Child's
                 she    in the other parent's custody. There have been conflicts
 of Child while      is
                                                                  daily basis with the non-
                in sleepovers    and  Child's communicating on a
 participation
                                          in that parent's company.
  custodial parent and other persons
                                                                              they have been able
                           the  high  level of conflict between the parties,
          Notwithstanding
                                                                          her school and medical
            together in   Child's  best  interest, such as choice of
  to work
                                                                           between the parties has
               The  Court  determines    that the likelihood of conflict
   treatment.
                                                                                    addressed and
                      its order   of August   21,  2018, in which the Court has
   been reduced by
                                                                                              travel,
                          areas   of conflict  between   the parties, including international
    resolved the primary




                                                    2
              with the non-custodial parent, and scheduling of Child's extracurricular
communication

activities.
                                                                                       2015
                                                  postnuptial agreement of October 13,
            As recognized by the parties in their
                                                                                 and cooperate
                                         possess the ability to communicate
("PNA"), they each "agree that they
                                                                                              of
                      promoting  [Child's]  best interests." PNA at II 12.7. The avenue
with each other    in
                                                                                  Family Wizard,
                   between  the parties  has now been limited to use of Our
 communication
                                     situation. To the extent that
                                                                   the ability to cooperate has
 with the exception of an emergency

                                        the Court expects that the level
                                                                         of conflict between
 diminished in the past several years,
                                                                           to the schedules
             will greatly lessen as they  and Child acclimate themselves
 the parties
                                   order.
 and provisions of the August 21st
                                                                     and continuing contact
                                to encourage and permit frequent
 (1) Which party is more likely
                                 party,
 between the child and another
                                                                   to communicate with the
                                  party. Both parties permit Child
                               neither
                                                                                      than Mother.
                  parent,   although   Father  has been somewhat more restrictive
  non -custodial
                                                                       they each "realize that it is
                    by  the  parties in their postnuptial agreement,
  As recognized
                                                                                      towards both
                         healthy  development    that she feel good about and loving
  critical for [Child's]
                                                                                     goal." PNA at
                        both  parents  play a major  role in the achievement of this
   parents, and that

   ¶j   12.15.
                                                                    child.
                    duties performed by each party on behalf of the
   (3) The parental
                                                                    Child has been in their
                        have  performed  all parental duties while
          Both parties

    respective custody.
                                              in the child's education,
                                                                        family life and community
                     stability and continuity
    (4) The need for

    life.




                                                    3
                                                                                     that he,
                                            Center City Philadelphia neighborhood
       Father remains living in the same
                                                                         to attend the school
                                 the family was intact. Child continues
Mother, and Child lived in when
                                                                         apartment building.
        several   blocks from  Father's current residence in a large
located
                                   a home in the East Oak Lane
                                                                   section of Philadelphia in
 Mother has  recently purchased
                                                                                 of each girl.
                                             reside when Mother has custody
 which she, Child, and Child's half-sister
                                      in the new community, and the
                                                                        home is conducive to
              Child have  forged ties
 Mother arid
                                     size and ample outdoor space.
enhanced family life given its large

 (5) The availability of extended family.
                                                                       live in the Fishtown
                 extended family lives in India. The parents of [L.K.]
        Father's
                                  established     a   relationship with Child.
 section of Philadelphia and have
                                                                           live in various
                                           State, and she has siblings who
        Mother's parents live in New York
                                                                   family.
                                    and Child often visit Mother's
 states with their children. Mother

  (6) The child's sibling relationships.
                                                                           years old, eight
               has a half-sister, Mother's  daughter, who is currently 14
        Child
                                                                live together when Mother
        older than Child.  They   have a close relationship and
  years
                              at the same time.
  has custody of both of them
                                            the child, based on the
                                                                      child's maturity and
                -reasoned    preference  of
   (7) The well
  judgment.
                                                                           regarding Child's
               was  not interviewed, and the Court makes no determination
         Child

   preference.
                                                                                        in cases of
                                  to turn  the  child against the other parent, except
   (8) The attempts of a parent                                                 to protect the child
                      where   reasonable      safety measures are necessary
   domestic violence
   from harm.
                                                                             neither parent should
                          by the  parties   in their postnuptial agreement,
          As recognized
                                                                   in any way denigrate the
                                                                                               other
               anything  in front  of  or to [Child] that would
    "say or do
                                                      4
                                                  prohibition has been eroded in the past
parent." PNA at 1112.14. To the extent that this
                                                                                   to this
                                         the parties will conform their behavior
several years, the Court expects that
                                                                              the August
                                    acclimate themselves to the provisions of
fundamental tenet as they and Child

2151   order.
                                                                                 and nurturing
(9) Which party is more likely to
                                   maintain a loving, stable, consistent
                                                   emotional needs.
           with the child adequate for the child's
relationship
                                               recognized by the parties in their postnuptial
        This factor favors neither party. As
                                                                                  of love and
                                             perceives both parents as sources
 agreement, they each "agree that [Child]
                                                                                   extent that
                                         relationships." PNA at 11 12.6. To the
 security and wishes to continue both
                                            in the past several years, the Court
                                                                                 expects that
 this sense of agreement has diminished
                                                                             as they and
                                    appreciation of Child's emotional needs
 the parties will develop a greater
                                                                           21st order.
                                    schedules and provisions of the August
 Child acclimate themselves to the

                                                                              developmental,
  (10) Which party is more likely to
                                     attend to the daily physical, emotional,
                                         child.
  educational and special needs of the
                                                party has attended to Child's daily
        This factor favors neither party. Each
                                                                             Child has been
                                        educational and special needs while
  physical, emotional, developmental,

  in each       party's respective custody.

                                        of the parties.
  (11) The proximity of the residences
                                                                   driving distance apart.
                               live approximately 25 to 40 minutes
            The parties currently
                                                                                         child-care
                     availability to  care for  the child or ability to make appropriate
   (12) Each party's
   arrangements.
                                                                              to make appropriate
               party  is available   to care   for Child and has the ability
          Each
                                   is self-employed in the
                                                           real estate business and Mother
   child-care arrangements. Father

   is a    self-employed interior designer.
                                                                   of a party's household.
                                        abuse of a party or member
    (14) The history of drug or alcohol


                                                   5
                                                                     in -patient rehabilitation
       Mother has      a   history of alcohol abuse. She attended an

                                             She testified that she has maintained sobriety
facility in February 2017 for three weeks.
                                                 of shared physical custody supports the
since leaving the facility. Father's proposal
                                             abuse does not interfere with her current ability
 conclusion that Mother's history of alcohol

to perform her parental duties.
                                       of a party or member of           a   party's household.
(15) The mental and physical condition
                                                       has        a   mental or physical condition
        Neither party or member of a party's household

 that is other than normal.
                                            by a party or member of the party's household,
 (2) The present and past abuse committed                                            party
                                           to the child or an abused party and which
 whether there is a continued risk of harm                          of the child.
 can better provide adequate physical safeguards and supervision

         Not applicable.
                                            5329.1(a) (relating to consideration of child
 (2.1) The information set forth in section
                                        services).
 abuse and involvement with protective

         Not applicable.

  (16) Any other relevant factor.
                                                                                              to
                                                   Father seeks to travel to India with Child
         International and domestic travel.
                                                                                        traveling
                                                mother is elderly and precluded from
  spend time with her family there. Father's
                                                                                   his custodial
                                          frequently travels domestically during
  due to infirmity. In addition, Father
                                                                                of the travelling
           with Child. The    August  21, 2018 order addresses the obligation
  periods
                                                                                    not consider
                   travel itinerary information to the other party. The Court does
  party to provide
                                                     he has to Philadelphia.
   Father   a   flight risk given the extensive ties
                                                         Since the summer of 2018, Father's
            Composition of Father's household.
                                                                  with            L, K,].
                                Child has a positive relationship
   household has included ELK].


                                                     6
                                                        of on Appeal.
       B.    Appellant's Statement of Errors Complained
                                                                 omitted], the trial court had an
       1.   Pursuant to well established case law [citations                                       a
                                            record. The Court erred by failing to compile
obligation to create a full and complete                                                the record.
                                        by acting affirmatively in a manner to limit
full and complete record and, in fact,                                              to  reduce her
                                                 on the trial, requiring Mother
The Court did so by setting time constraints                                                 certain
                                            cross-examinations, denying her use of
witnesses, directing her to shorten her
                                                   the child.
 documentary evidence, and failing to interview
                                                     or give weight to the testimony of Father
         2. The Court erred by failing to consider
                                                         showed both individuals' contempt for
 and [L.K.] (Father's girlfriend) which unequivocally
 and lack of respect for Mother.
                                                                                              or the
         3. The Court erred by failing to
                                              consider giving weight to the testimony
                                                       inability and refusal   to  co  -parent  with
 evidence presented which identified Father's
 Mother.
                                                        weight to the testimony that child is
         4.   The Court erred by failing to give
                                                            between the parents' two incredibly
  experiencing emotional trauma as she is transferred
                                                   on speaking inappropriately to the child
  different households and as Father insists
                                                         about Mother and speaking to the child
  including, but not limited to, speaking derogatively
                                            other adult issues.
  about the child about the litigation and
                                                                      that this custody schedule
                 Court erred by failing to consider the impact
            5. The                                                                               as
                                             with her sister. The new custody schedule,
 would have on the Child's relationship                                                        (28)
                                                from fourteen (14) days per twenty eight
 written, would reduce their time together
                                                   eight (28) day period.
 day period down to four (4) days per twenty

         6. The Court erred by failing to place
                                                  restrictions on Father's travel as the evidence
                                                                                           reliable
                                                 failed to provide travel information or a
 and testimony showed Father consistently                                             benefit from
                                         during previous travels, the child will not
 method of communication to Mother                                                     be harmed
                                         suffer from that travel, and the child will
 regular weekend travel and, in fact,                                             school.
                                         in an intensive Spanish immersion
 by missing school as she is enrolled
                                                                                     schedule and
                                            by not identifying when the summer
          7. The Court erred in its Order
                                   begin.
  school year schedules were to
                                                                                           child as
                 Court erred in finding  that  the   transitions were problematic for the
          8. The                                                                 than a statement
                                     presented at trial in this regard other
  no testimony or evidence were
  made by Father counsel on closing.

             C. Discussion.
                                                                                     complete
                                              erred by failing to compile a full and
            Mother's complaint that the court
             1.
                                                                       is without merit. The
               by acting affirmatively in a manner to limit the record
   record and,

                                                    7
                                                 case     by    Administrative    Judge Margaret Murphy to
                             a protracted
matter was assigned as
                                                                                                order directed
                                order   dated      January        24, 2018. Judge Murphy's
                           by
the undersigned judge
                                                                                                          to the
                                              two-day        protracted     hearing. At no time prior
                                     for   a
that the case be scheduled
                                                           8, 2018, did Mother
                                                                                      move for additional time.
                            hearing      on   August
 commencement of the
                                                                                  of time and court resources
                       has  waived      any challenge to the amount
 Mother, therefore,
                                                                                                      (Pa.Super.
                                                      v.  Velazquez         830 A.2d 1267. 1270
                             See      Bednarek
  allotted to this matter.
                                                                                                court results in
                                               to   a  procedure       employed by the trial
  2003) (holding that acquiescence
                                                                                                     Murphy, the
                                                           on    appeal).   As directed by Judge
                               to that    procedure
  waiver of any challenge
                                                                          to present their cases.
                    the parties    two  full days within which
   court provided                                                                                              the
                                                 day     of   the  hearing,    counsel for Mother informed
                                          first
            At the beginning of the
                                                                                                         Mother's
                                               include        Mother,     Mother's former husband,
                                     would
   court that the witnesses                                                                                    she
                                                            thereafter,    counsel   for Mother advised that
                             and Child. Shortly
    daughter E., a nanny,
                                                                                                       counsel for
                                                   At   the    end   of the first day of testimony,
                                the nanny.
    had chosen not to call
                                                                                          and that, "We have no
                                     did   not   care    if  the   court talks to Child
                             she
    Mother told the court
                                                                                                    second day of
                                                    with    [Child]."    At the beginning of the
                                 not meeting
     problem with the court
                                                                                               be called. Further,
                                             that   is  was     not  necessary for Child to
                                   stated
     trial, counsel for Mother
                                                                                                   of talking to the
                                        not    want    to   put   Child through the experience
                                    did
     Mother testified that she
                                                                                                     Child and that
                                                    the   court    did  not err in not interviewing
                              it is clear that
      court. On this basis,
                                                                                                    lower court are
                                                be   interviewed.        Issues not raised in the
                                   Child    to
      Mother did not seek for                                                                                      v.
                                                                time  on   appeal.   Pa.R.A.P. 302; Willoughby
                                  raised for the first
       waived and cannot be
                                                                              In the interest of
                                                                                                  J.Y., 754 A.2d 5
                                                  (Pa.Super,         2004);
                                  654, 659
       Willoughby, 862 A.2d
                                                                                    1993).
                           Weir     v. Weir,    631 A.2d 650 (Pa.Super.
       (Pa.Super. 2000);




                                                             8
                                                                          conciseness         which
                        of this allegation of error lacks the 'necessary
       The remainder
                                                        Pa.R.A.P.1925(b)   statement must be
                                                  The
would enable the
                    court to address its merits.
                                                                                       identify
                                             that the trial court judge may be able to
                       and ''coherent" such
sufficiently "concise
                                                                    A.2d 206, 210 (Pa.Super.
                                     Jiricko v. Geico his. Co., 947
                         on appeal.
the issues to be raised                                                             too vague.
                                                where a  Rule 1925(b) Statement is
                        court may find waiver
 2008). The reviewing                                                                    which
                                            2013).   Mother has not identified instances
                     345, 350 (Pa.Super.
 In re A.B., 63 A,3d                                                                 witnesses,
                                            court  required Mother to reduce her
                       allegation that  the
 support her vague
                                                                           certain documentary
                                                     or denied her use of
                           her cross-examinations,
  directed her to shorten

  evidence.
                                                                                      or give weight to
                                         the court erred    by failing to consider
                                    that
          2. Mother's complaint
                                                                                           showed both
                                                    girlfriend)   which unequivocally
                             and [LK.) (Father's
  the testimony of Father                                                                    the record.
                                                      for  Mother     is not supported by
                          for and lack of    respect
   individuals' contempt                                                                      that Father
                                                        between      the parties and cited
                           the high level   of conflict
   The court recognized                                                                              legal
                                                          communicate        with him through his
                                                   only
                           instructed Mother to
    at various times has                                                                      court heard
                                                to communicate        at all with L.K.. The
                                   Mother not
    counsel and has instructed                                                                 opinions of
                                                        regarding     their shared negative
                                and L.K.'s testimony
     and considered Father's                                                                         to the
                                                           it considered     appropriate pursuant
                                                  weight
                             this testimony the
     Mother, and afforded                                                                    the trial court
                                                 cannot   dictate   the amount of weight
                       factors. "The parties
     statutory custody                                                                         best interest
                                                        concern     of the trial court is the
                             Rather, the paramount
      places on evidence.                                                                            A.V. v.
                                                           52,  645   A.2d   836, 838 (Pa. 1994);
                                                     Pa.
                                 v. Robinson, 538
      of the child." Robinson                                                               623 (Pa.Super.
                                                        S.M.   v. J.M.,   811 A.2d 621,
                                               2014);
                            820 (Pa.Super.
      S.T., 87 A.3d 818,

      2002).
                                                                                     order, Exhibit "M-59,"
                                             Mother's      proposed custody
                                  includes
         Further, the record
                                                                                       have partial physical
                                          custody     of  Child, for Father to
                         shared legal
which provided for
                                                                 Wednesdays,         and for a vacation and
                             weekends and alternating
custody on alternating                                                                        order anticipates
                                             both   parties.      Mother's proposed
                       to be shared by
holiday schedule                                                                             and Child despite
                                           communication         between the parties
                           contact and
 substantial, ongoing                                                                                        sole
                                                             for  Mother."     Short of granting Mother
                                for and lack of respect
 the purported "contempt                                                                          Mother herself,
                                               award     that  was     not propounded by
                                custody, an
  legal and sole physical                                                                              and L.K. is
                                                                feelings    harbored by Father
                                                  negative
                        to shield Child from
  the court's ability
                                                                           custody    arrangements. Mother's
                                                      primary/partial
                              of either shared or
   limited by the realities                                                                                   court
                                                               Memorandum          Opinion wherein the
                                     by the court     in  its
    concerns were addressed                                                                    that neither parent
                                                   in their   postnuptial agreement
                           parties recognized
     observed that the
                                                                                      in any
                                       in front of  or to [Child] that would
                           anything
     should 'say or do
                                      Agreement at ¶ 12.14.
     other parent." Postnuptial                                                                            weight to
                                                                      by  failing  to consider giving
                                          that the court      erred
              3. Mother's complaint                                                                                 to
                                                                                           inability and refusal
                                                          which    identified Father'
                          the evidence presented
      the testimony or                                                                                       level of
                                                                     the   court  recognized the high
                                                           Again,
                   with  Mother    is without merit,
       co -parent                                                                                               of the
                                                                           conflicts   over the timeliness
                                                        the frequent
                                 parties and cited
       conflict between the                                                                  is in the other parent's
                                                                    of  Child while she
                            information, the whereabouts
        provision of travel                                                                              a daily basis
                                                                and   Child's   communicating on
        custody, Child's
                           participation in sleepovers,                                                               to
                                                                      in that  parent's   company. The weight
                                                          persons
                  non -custodial   parent and other                                                                  the
              the
        with
                                                                         and   refusal"  to co-parent is within
                                                            "inability
                               evidence of Father's
         be afforded to the                                                                              the trial court
                                                                  dictate   the  amount of weight
                                                       cannot
                             court. "The parties
         discretion of the                                                                            the best interest
                                                                  concern     of the trial court is
                                   Rather, the paramount
          places on evidence.

                                                                10
                                                                                A.V. V.
                                                     A.2d  836, 838 (Pa. 1994);
                                         Pa. 52, 645
                        v. Robinson, 538                                    (Pa.Super.
               Robinson                                      A.2d 621, 623
of the child."                                  v. J.M., 811
                                    2014); S.M.
       87 A  3d 818, 820 (Pa.Super.
S.T.,
                                                                                       to the testimony
2002).                                                               to give weight
                                                  erred by failing
                                   that the court
         4. Mother's
                     complaint
                                                         transferred between the parents'
                                              "as she is
                             emotional trauma                                            to
               experiencing                                              inappropriately
 that Child is                                      insists on speaking
                           households and as Father
  two incredibly different                                            Mother and speaking
                                                                          about
                                                  speaking derogatively
                           but  not limited to,                                              The August
                                                                                                           21,
  the child including,                                       issues" is  without   merit.
                               litigation  and other adult                                                 any
   to the child
                   about the                                                   with Child regarding
                                                 party shall communicate
                    directed  that"[n]either                                                       See Order,
    2018 order                                                       between     the parties."
                                                      are in dispute
                           Child    or topics which                                                 the court in
    litigation involving                                                further  addressed by
                                                                 were
                                             Mother's concerns                                           in their
                       Communication.
     8121/18, at 4,                                                   that  the parties recognized
                                                the court observed
                           Opinion wherein                                                     in front of or
                                                                                                               to
      its Memorandum                                                      or  do  anything
                                                            should "say
                                          neither parent
                                    that                                                        Agreement at ¶
       postnuptial agreement                                                   Postnuptial
                                             denigrate   the other parent."
                             in   any   way
        [Child] that would
                                                                                                            Exhibit
         12.14.                                                             proposed      custody order,
                                                                 Mother's
                                   noted,  the record includes                                               partial
                 As previously                                            Child,   for  Father to have
                                                             custody of
                                        for  shared legal                                               and for a
                   which   provided                                                  Wednesdays,
          "M-59,"                                                     alternating
                                                   weekends and
                                 on alternating                                                    proposed order
           physical custody                                     by both parties.
                                                                                       Mother's
                                     schedule    to be shared                                           parties and
           vacation and
                           holiday                                                    between the
                                                             and communication
                                         ongoing contact                                                    speaking
                         substantial,                                              to Child, including,
            anticipates
                                                     speaking inappropriately
                   despite   Father's    purported
                                                                                        litigation   and other adult
            Child,                                                                the
                                                                  Child about
                                              and   speaking to                                                   was
                            about Mother                                              custody,    an award that
             derogatively                                           sole physical
                                            Mother   sole legal and
                             of granting
             issues. Short
                                                                                                                 of
                                                                                    Child    from the trauma
                                               the court's
                                                               ability to shield
                                    herself,                                                                      or
not propounded
                      by Mother
                                                                             realities      of either shared
                                                   is limited
                                                                 by the
                    separate      households                                                     Child's emotional
living in two                                                           court   addressed
                                                        Further, the
                     custody     arrangements.
                                                                                       identified    doctor and that
 primary/partial                                                           with   an
                                                               sessions
                           that  she attend counselling                                              8/21/18, at
                                                                                                                   10,
  needs by directing                                                              See Order,
                                          doctor's recommendatons.
                  shall   follow that
  the parties
                                                                                                                    the
                  for Child.                                                           consider     the impact of
   Counseling                                                         in failing   to
                                           that   the court erred                                                   The
             5. Mother's
                              complaint                                                         is without merit.
                                                                     with her half-sister
                                                     relationship
                      schedule upon
                                          Child's
                                                                                             counsel for
                                                                                                            Mother and
    new    custody                                                            jointly    by
                                                                   created
                                             "1,"  a document                                                      which
                           Court Exhibit                                                 of the parties' cases,
     record includes                                              the conclusion
                                  the  bar  of the court after                                                half-sister.
                     Father at                                                               Child and her
      counsel for                                                      have   with   both
                                    of  time  that Mother would                                             contained in
                     the  periods                                                   of  the   information
      addressed
                                                             to the accuracy                                            the
                                                objection
                  for   Mother raised
                                           no
                                                                                                upon   this exhibit for
       Counsel                                                                     reliance
                                                       challenge    the court's
                                                 not                                                                    659
                Exhibit  "1." Mother
                                          may                                                        862 A.2d 654,
       Court                                                                  v. Willoughby,
                                                       302; Willoughby.                                                  631
                      on   appeal.
                                        Pa.R,A.P.
                                                                                                2000);   Weir v. Weir,
        first time                                             754 A.2d 5
                                                                               (Pa.Super.
                                          Interest    of J.Y.,
                        2004); In the
         (Pa.Super.
                                     1993).                                                                              in its
                650   (Pa.Super.                                                                  with her half-sister
         A.2d                                                                   relationship
                                                            Child's sibling                                                this
                               the  court   considered
                                                                                              the  weight  placed upon
                   Further,                                                               to
                                                            Mother's    challenge is
                                               factors.                                                         v. Robinson,
                          of the statutory                                        appeal.      See Robinson
           application                                                relief on
                                                       no basis for
                     and,   as such,   it provides
                                                                                             87  A.3d   818, 820 (Pa.Super.
            factor,
                                                         (Pa. 1994);
                                                                         A.V. v. S.T.,
                                           836,    838
                              645 A.2d
             538 Pa, 52,                                                         2002).
                                              A.2d    621; 623 (Pa.Super.                                                  travel
                              v. J.M.,  811
                                                                                            restrictions  upon Father's
             2014): S.M.                                                       to place
                                                     that  the court failed                                                     all
                                       complaint                                                    that Child "shall attend
                       6. Mother's                                                        directs
                                                          August    21, 2018 order
                             is without
                                          merit. The
              with   Child

                                                                        12
                                                                                        with the
                                                       established  by the school"
                                           schedule
             activities pursuant to the                                              may agree,
        and
classes
                                                such  other times as the parties
                                     2018 and
          of a trip in November;                                                      "shall seek
exclusion
                                                      further provides that Father
                                          The order
            8/21/18,  at 1, School Year.                                              November,
 See Order,                                               two-week   trip to India in
                                              to take the
                of Child's  school" for Child                                               Order,
 the agreement                                                   in this   regard." See
                                                       direction
                          "shall follow the school's
                  Father
  2018 and that

  8/21/18, at 2. Travel.                                                                           "party traveling
                                                              the order     provides that the
                                                    travel,
                              other periods of
            Regarding all                                                     telephone     number and address
                                                           party with     the
                      Child  shall   provide the other                                                            no
   overnight with                                                                 (including   flight numbers)
                                                                      itinerary
                              be  staying,   as well as a travel
                        will                                                                  See Order, 8/21/18,
   where the Child                                                   scheduled travel.'
                                                 advance    of  any
                               (24) hours in
    less  than  twenty-four
                                                                               believed    travel to be beneficial.
                                                       testified that    they
                      Both   Mother and Father                                                          either party's
     at 2, Travel.
                                                                        greater   restrictions upon
                                                         not placing
                      not  abuse     its discretion in
     The court    did
                                                                             period.
                                        during  that  party's custodial
                        with Child                                                               "when the summer
      ability to travel                                                   by  not  identifying
                                                                 erred
                                complaint     that the court
               7.   Mother's                                                            no relief.  The "school year"
                                                                            warrants
                                          schedules    were to begin"
                        school    year                                                                          the last
       schedule and                                                                 begins   on the day after
                                                          summer schedule
                           first day    of school. The                                                              that
       begins with the                                                           to   be  implicit in its directing
                                           considers    these time frames
                            The   court                                                                           by the
        day of school.                                                         to the   schedule established
                                                                  pursuant
                                 all  classes   and activities
        Child 'shall attend
                                                                   Year.
                                        8/21/18,  at 1, School                                                      were
                              Order,
         school...". See                                                   erred   in  finding    that transitions
                                       complaint   that the court
                   8.   Mother's                                                                      time" transitioning
                                                                       that   Child had a "tough
                                                 Mother testified
                         is without merit.                                                    of error.
           problematic
                                                       no  support    for this contention
                               The record lends
           back and forth.



                                                                  13
       D.   Conclusion.
                                                                         basis upon which to conclude
                         complained      of  on appeal provide no
        Mother's errors
                                                                              legal custody and shared
                                         in making   its award of shared
                             discretion
that the court abused its                                                                              or
                                                            misstate/lack     support in the record
                                    contentions    either
 physical custody. Mother's                                                                          Two
                                               on  the  evidence     it received and considered.
                         the court placed
 challenge the weight
                                                                                          of Error No. 4
                                         inconsistent,    items 4 and 8. Allegation
                             internally
 of Mother's issues are
                                                                                     to being transferred
                            testimony   regarding    Child's emotional reaction
  alleges failure to credit
                                                                8 argues that there
                                                                                        was no evidence
                                                of  Error  No.
                            while Allegation
  between households,
                                                          The   court    applied  the proper standard in
                            problematic for Child.
  that transitions were                                                                          See A.D.
                                            continuing   to share    her life with each parent.
                              interests in
   assessing Child's best
                                                                                                 case, the
                                           (Pa.Super.     2010)     ("With any child custody
                            32, 35-36
   v. M.A.B., 989 A.2d
                                                                                                a case -by -
                                                    of the   child.   This standard requires
                              the best interests
   paramount concern is
                                                    may   legitimately    affect the physical, intellectual,
                            all the factors   that
    case assessment of
                         well-being of the child.").
    moral and spiritual

                                    2018 should be affirmed.
            The order of August 21,



                                                     BY THE COURT:




                                                         )10eCkt                 Adeil,V7V,(1(
                                                                       tou,
                                                      Ourania Papademe

                                                                         COPIES SENT
                                                                 PURSUANT TO Pa.R.C.P.236(b)

                                                                        SEP 2 5 2018
                                                                                         OF PA
                                                                 FIRST JUDICIAL DISTRICT
                                                                 USER1.0.:
                                                          14
                                                                                     Circulated 03/11/2019 01:57 PM




                            IN THE COURT OF COMMON PLEAS
                        FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                       FAMILY COURT DIVISION


         C,     :   .         "                      :   Docket No. 0C1213057
Plaintiff/Appellee
                                                         In   Custody


V.



                S,L'.::.:.:       %,

Defendant/Appellant


                                       MEMORANDUM OPINION


      The Court conducted a two-day evidentiary hearing concerning the custody issues

relating to the parties minor daughter (born January           .   ,   2012), on August 8 and 9, 2018.

On August 21, 2018, the Court issued an order resolving all claims, The Court considered

the testimony of Mother, Father, and other witnesses. The Court evaluated the credibility

and demeanor of all witnesses, reviewed and considered the documents admitted into

evidence by each party, and evaluated all the factors in 23 Pa.C.S, § 5328(a).

       The Court awarded shared legal custody. Legal custody is the right to make major

decisions on behalf of the child, including, but not limited to, medical, religious
                                                                                    and


educational decisions. 23 Pa.C.S. § 5322. Shared legal custody is the right of more than

one individual to legal custody of the child. 23 Pa.C.S. § 5322,

       The concept of shared legal custody does not contain the principle
                                                                          of giving one

                                                                        950, 953 (Pa.Super.
parent final authority in the event of a dispute. M.P. v. M.P., 54 A.3d
                                                                               on other
2013) (quoting Hill v. Hill, 619 A.2d 1086, 1089 (Pa.Super. 1993) (disapproved
                                                            2018)).
grounds in P.J,P, v, M.M., 185 A.3d 413, 419 n.3 (Pa.Super.

                                                 1
         Prior case law1 set forth a four factor analysis regarding shared legal custody.

However, the enactment of Section 5328(a) rendered the Wiseman v, Wall, 718 A.2d 844

(Pa.Super. 1998) analysis obsolete. P.J.P. v. M,M., 185 A.3d 413, 420 (Pa.Super. 2018).

The four factors are assimilated into Section 5328(a), and poor cooperation need not be

dispositive. Id.

         The Court awarded shared physical custody. Shared physical custody is the right

of more than one individual to assume physical custody of the child, each having

significant periods of physical custodial time with the child. 23 Pa.C.S. § 5322.

         In   making its award of shared legal custody and shared physical custody, the Court

has considered the factors set forth at 23 Pa.C.S.              § 5328(a),   giving weighted

consideration to those which affect Child's safety. Section 5323(d) requires the trial court

to set forth its   mandatory assessment of the sixteen factors prior to the deadline by which

a    litigant must file a notice of appeal. C B, v. J.B., 65 A.3d 950, 955 (Pa.Super. 2013).

There is no required amount of detail for the trial court's explanation; all that is required

is   that the enumerated factors are considered and that the custody decision is based on

those considerations.          M.J.M v. M.L.G., 63 A.3d       331,   336   (Pa.Super. 2013).

         Reordered for clarity, the factors are considered as follows:

(13) The level of conflict between the parties and the willingness and ability of the parties
to cooperate with one another. A party's effort to protect a child from abuse by another
party is not evidence of unwillingness or inability to cooperate with that party.

         The Court determines that there is a high level of conflict between the parties.

They do not communicate well and engage in email exchanges which often express

disrespect for one another.         Father at various times has instructed Mother to only



    Wiseman v. Wall, 718 A.2d 844, 848 (Pa.Super. 1998).
                                                2
communicate with him through his legal counsel and has instructed Mother not to

communicate at all with his girlfriend,     L.       K    :   ,   to whom he is pre -engaged and

with whom he shares a residence. There have been frequent conflicts over the timeliness

of the provision of travel information.        There have been frequent conflicts over the

whereabouts of Child while she is in the other parent's custody. There have been conflicts

over Child's participation in sleepovers and Child's communicating on           a   daily basis with

the non -custodial parent and other persons in that parent's company.

        Notwithstanding the high level of conflict between the parties, they have been able

to   work together     in   Child's best interest, such as choice of her school and medical

treatment. The Court determines that the likelihood of conflict between the parties has

been reduced by its order of August 21, 2018, in which the Court has addressed and

resolved the primary areas of conflict between the parties, including international travel,

communication with the non -custodial parent, and scheduling of Child's extracurricular

activities.

        As recognized by the parties in their postnuptial agreement of October 13, 2015

("PNA"), they each "agree that they possess the ability to communicate and cooperate

with each other in promoting [Child's] best interests." PNA at ¶ 12.7. The avenue of

communication between the parties has now been limited to use of Our Family Wizard,

with the exception of an emergency situation. To the extent that the ability to cooperate has

diminished    In   the past several years, the Court expects that the level of conflict between

the parties will greatly lessen as they and Child acclimate themselves to the schedules

and provisions of the August 21st order.

(1) Which party is more likely to encourage and permit frequent and continuing contact
between the child and another party.

                                                 3
        This factor favors neither party. Both parties permit Child to communicate with the

non -custodial parent, although Father has been somewhat more restrictive than Mother.

As recognized by the parties in their postnuptial agreement, they each "realize that it is

critical for [Child's] healthy development that she feel good about and loving towards both

parents, and that both parents play a major role in the achievement of this goal." PNA at

¶ 12.15.

(3) The parental duties performed by each party on behalf of the child.

        Both parties have performed all parental duties while Child has been in their

respective custody.

(4) The need for stability and continuity in the child's education, family life and community

life.

        Father remains living in the same Center City Philadelphia neighborhood that he,

Mother, and Child lived in when the family was intact. Child continues to attend the school

located several blocks from Father's current residence in a large apartment building.

Mother has recently purchased a home in the East Oak Lane section of Philadelphia in

which she, Child, and Child's half-sister reside when Mother has custody of each girl.

Mother and Child have forged ties in the new community, and the home            Is   conducive to

enhanced family life given its large size and ample outdoor space.

(5) The availability of extended family.

        Father's extended family lives   in India.   The parents of L   .   K           live in the


Fishtown section of Philadelphia and have established a relationship with
                                                                          Child.

        Mother's parents live in New York State, and she has siblings who live in various
                                                                  family.
states with their children. Mother and Child often visit Mother's


                                                4
(6) The child's sibling relationships.


       Child has a half-sister, Mother's daughter, who is currently 14 years old, eight

years older than Child. They have a close relationship and live together when Mother

has custody of both of them at the same time.

(7) The well -reasoned     preference of the child, based on the child's maturity and
judgment.

       Child was not interviewed, and the Court makes no determination regarding Child's

preference.

(8) The attempts of a parent to turn the child against the other parent, except in cases of
domestic violence where reasonable safety measures are necessary to protect the child
from harm.

       As recognized by the parties in their postnuptial agreement, neither parent should

"say or do anything in front of or to [Child] that would in any way denigrate the other

parent."    PNA at ¶ 12.14. To the extent that this prohibition has been eroded in the past

several years, the Court expects that the parties will conform their behavior to this

fundamental tenet as they and Child acclimate themselves to the provisions of the August

21° order.

(9) Which party is more likely to maintain a loving, stable, consistent and nurturing
relationship with the child adequate for the child's emotional needs.

       This factor favors neither party. As recognized by the parties in their postnuptial

agreement, they each "agree that [Child) perceives both parents as sources of love and
                                                                                  that
security and wishes to continue both relationships," PNA at ¶ 12.6. To the extent
                                                                            expects that
this sense of agreement has diminished in the past several years, the Court

the parties will develop a greater appreciation of Child's emotional
                                                                     needs as they and

Child acclimate themselves to the schedules and provisions of the August 21°
                                                                             order.



                                              5
(10) Which party is more likely to attend to the daily physical, emotional, developmental,
educational and special needs of the child.
         This factor favors neither party. Each party has attended to Child's daily

physical, emotional, developmental, educational and special needs while Child has been

in each   party's respective custody.


(11) The proximity of the residences of the parties.

         The parties currently live approximately 25 to 40 minutes driving distance apart.

(12) Each party's availability to care for the child or ability to make appropriate child-care
arrangements.
         Each party is available to care for Child and has the ability to make appropriate

child-care arrangements. Father is self-employed in the real estate business and Mother

is a   self-employed interior designer.

(14) The history of drug or alcohol abuse of a party or member of a party's household.
       Mother has a history of alcohol abuse. She attended an in -patient rehabilitation

facility in February 2017 for three weeks. She testified that she has maintained sobriety

since leaving the facility.    Father's proposal of shared physical custody supports the

conclusion that Mother's history of alcohol abuse does not interfere with her current ability

to perform her parental duties.
                                                               a party's household.
(15) The mental and physical condition of a party or member of

         Neither party or member of a party's household has a mental or physical condition

that is other than normal.

(2) The present and past abuse committed by a party
                                                       or member of the party's household,
                                                             abused party and which party
whether there is a continued risk of harm to the child or an
                                                                of the child.
can better provide adequate physical safeguards and supervision

          Not applicable.
                                                               to consideration of child
(2.1) The information set forth in section 5329.1(a) (relating
abuse and involvement with protective services).
                                               6
       Not applicable.

(18) Any other relevant factor.

       International and domestic travel.             Father seeks to travel to India with Child to

spend time with her family there. Father's mother is elderly and precluded from traveling

due to infirmity.   In   addition, Father frequently travels domestically during his custodial

periods with Child. The August 21, 2018 order addresses the obligation of the travelling

party to provide travel itinerary Information to the other party. The Court does not consider

Father a flight risk given the extensive ties he has to Philadelphia.

       Composition of Father's household.                 Since the summer of 2018, Father's

household has included                  Ki   .   ..    Child has a positive relationship with Ms.




       The Court's order of August 21, 2018, vacated the Temporary Agreed Order of

December 23, 2016.          Fathers petition for special relief filed October 12, 2017, seeking

to void the custody      agreement was denied as there was insufficient evidence to support

a legal conclusion       that Father entered into the agreement under duress or that the

agreement was the result of coercion.




                                                 BY THE COURT:




                                                  e
                                                 Our nia Papademetri

                                                                     COPIES SENT
                                                               PURSUANT TO Pain?. 236(b)

                                                                          AUG 2 1 2018
                                                      7
                                                              FIRS1   JUJICItn 4ISTRICT   OF PA
                                                              USER    I